MADDOX, Justice.
Upon our own motion, this Court notes the lack of a final judgment due to the fact that the circuit court has ordered an accounting. We therefore dismiss the appeal for lack of the required certificate under ARCP 54(b). We note, however, that if the circuit court, in its discretion, executes a certificate and if a timely appeal is thereafter taken, this Court will consider the matter upon the record with proper supplementation (including the certificate) and upon the present briefs and oral arguments of the parties if the parties are so minded. Thames v. Gunter-Dunn, 365 So.2d 1216 (Ala.1979).
APPEAL DISMISSED.
TORBERT, C. J., and JONES, SHORES and BEATTY, JJ., concur.